       Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 1 of 6




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         McALLEN DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                              §
as Broadcast Licensee of the September 16, 2017              §
Gennady Golovkin v. Saul Alvarez IBF World                   §
Middleweight Championship Fight Program,                     §
                                                             §
       Plaintiff,                                            §
                                                             §
v.                                                           §   Civil Action No. 7:20-cv-00274
                                                             §
1) CITY OF DONNA, TEXAS, individually, and                   §
d/b/a DONNA MAIN SQUARE PARK;                                §
2) MARISSA OZUNA, individually; and                          §
3) JOSE ERNESTO LUGO, individually,                          §
                                                             §
       Defendants.                                           §

                      PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
                    (SOLELY AS TO DEFENDANT CITY OF DONNA, TEXAS)

         Pursuant to FED. R. CIV. P. 55(a), Plaintiff G&G Closed Circuit Events, LLC (“Plaintiff”)

requests the Court or the Clerk to enter the default of Defendant City of Donna, Texas,

individually, and d/b/a Donna Main Square Park (“Defendant City of Donna”).

                                                 PROCEDURAL HISTORY

         1.         On September 14, 2020, Plaintiff filed Plaintiff’s Original Complaint against

Defendant City of Donna. See [Doc. 1].

         2.         Defendant City of Donna was served on October 16, 2020. See [Doc. 8].

         3.         Pursuant to FED. R. CIV. P. 4(d) and 12, Defendant City of Donna was required to

answer or otherwise respond to the Complaint within twenty-one days after receipt of the service

documents.




REQUEST FOR ENTRY OF DEFAULT (AS TO DEFENDANT CITY OF DONNA)                                      Page 1
x:\804435\Default\Request for Entry of Default
       Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 2 of 6




                         COMMUNICATIONS BETWEEN PLAINTIFF AND DEFENDANT

         4.        To date, Defendant City of Donna has not filed an answer or any other responsive

pleading with the Court. Further, Defendant City of Donna has not made an appearance in this

case and failed to appear at the initial pretrial conference on January 6, 2021. Furthermore, no

one has contacted Plaintiff on behalf of Defendant City of Donna. Defendant City of Donna has

not contacted Plaintiff, nor has Plaintiff been in contact with Defendant City of Donna or anyone

on behalf of Defendant City of Donna concerning this lawsuit.

                                                 AUTHORITY

         5.        Pursuant to FED. R. CIV. P. 55(a), “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend as provided in these rules and

that fact is made to appear by affidavit or otherwise, the clerk shall enter the party’s default.”

         6.        Plaintiff’s Request for Entry of Default is supported by the Declaration of David

M. Diaz which is attached hereto as Exhibit “A.”

         7.        For the reasons presented in Plaintiff’s Request for Entry of Default (Solely as to

Defendant City of Donna, Texas), Plaintiff requests the entry of Defendant City of Donna’s

default.

                                                  Respectfully submitted,


                                                  By:__________________________________
                                                         David M. Diaz
                                                         State Bar No. 24012528
                                                         Southern District Bar No. 889588
                                                         david@diazlawtx.com
                                                  LAW OFFICES OF DAVID DIAZ, PLLC
                                                  825 Watters Creek Blvd., Building M, Suite 250
                                                  Allen, Texas 75013
                                                  (972) 996-4588 – Telephone

                                                  ATTORNEY FOR PLAINTIFF

REQUEST FOR ENTRY OF DEFAULT (AS TO DEFENDANT CITY OF DONNA)                                    Page 2
x:\804435\Default\Request for Entry of Default
       Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 3 of 6




                                          CERTIFICATE OF SERVICE

         I hereby certify that on the 7th day of January, 2021, I served a copy of this document to
the other defendants via ECF and mailed by United States Postal Service a copy of this document
to the following non-CM/ECF participant:
         City of Donna, Texas                     VIA U.S. FIRST CLASS MAIL & CERTIFIED MAIL,
         c/o City Manager, Carlos Yerena          RRR (7020 2450 0001 9601 6395)
         307 S. 12th Street
         Donna, Texas 78537

         City of Donna, Texas                     VIA U.S. FIRST CLASS MAIL & CERTIFIED MAIL,
         c/o Mayor, Rick Morales                  RRR (7020 2450 0001 9601 6401)
         307 S. 12th Street
         Donna, Texas 78537

         DEFENDANT CITY OF DONNA

         Damian C. Orozco                               VIA ECF
         Law Offices of Damian C. Orozco, P.C.
         1138 East Expressway 83, Suite C
         Pharr, Texas 78577

         COUNSEL FOR DEFENDANTS
         MARISSA OZUNA & JOSE ERNESTO LUGO




                                                  By: /s/________________________________
                                                             David M. Diaz




REQUEST FOR ENTRY OF DEFAULT (AS TO DEFENDANT CITY OF DONNA)                                 Page 3
x:\804435\Default\Request for Entry of Default
Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 4 of 6




         EXHIBIT “A”
       Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 5 of 6




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         McALLEN DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                           §
as Broadcast Licensee of the September 16, 2017           §
Gennady Golovkin v. Saul Alvarez IBF World                §
Middleweight Championship Fight Program,                  §
                                                          §
       Plaintiff,                                         §
                                                          §
v.                                                        §   Civil Action No. 7:20-cv-00274
                                                          §
1) CITY OF DONNA, TEXAS, individually, and                §
d/b/a DONNA MAIN SQUARE PARK;                             §
2) MARISSA OZUNA, individually; and                       §
3) JOSE ERNESTO LUGO, individually,                       §
                                                          §
       Defendants.                                        §

                                    DECLARATION OF DAVID M. DIAZ

         My name is David M. Diaz. Pursuant to 28 U.S.C. § 1746, I declare under penalty of

perjury that the foregoing is true and correct, and within my personal knowledge. I am more than

21 years of age; I am of sound mind; and I am competent to make this declaration and to testify

to the truthfulness of the matters stated herein.

         1.         I am an attorney licensed to practice law in the State of Texas and am the attorney

representing G&G Closed Circuit Events, LLC (“Plaintiff”) in this lawsuit. I have reviewed the

Court’s Case Management/Electronic Case Filing (CM/ECF) PACER Docket Sheet, most

recently on January 6, 2021 in the case docketed under Civil Action No. 7:20-cv-00274.

         2.         As of the date of this declaration, Defendant City of Donna, Texas, individually,

and d/b/a Donna Main Square Park (“Defendant City of Donna”) has not served any answer or

other responsive pleading to Plaintiff.




AFFIDAVIT OF DAVID M. DIAZ                                                                Page 1
x:\804435\Default\Affidavit - Diaz (Entry)
       Case 7:20-cv-00274 Document 13 Filed on 01/07/21 in TXSD Page 6 of 6




         3.        I have not communicated with Defendant City of Donna in this case prior to the

filing of Plaintiff’s request for entry of default judgment. I have not talked with anyone on behalf

of Defendant City of Donna. And no one on behalf of Defendant City of Donna has contacted me

about Defendant City of Donna or about this case.

         Executed within the United States, at Lucas, Texas, on January 6, 2021.




                                                       ______________________________
                                                       DAVID M. DIAZ




AFFIDAVIT OF DAVID M. DIAZ                                                            Page 2
x:\804435\Default\Affidavit - Diaz (Entry)
